Exhibit 99.2 ALMADEN MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS June 30, 2015 INTRODUCTION This Management’s Discussion and Analysis (“MD&A”) for Almaden Minerals Ltd. (“Almaden” or the “Company”) has been prepared based on information known to management as of August 12,2015.This MD&A is intended to help the reader understand the condensed consolidated interim financial statements of Almaden. Management is responsible for the preparation and integrity of the condensed consolidated interim financial statements, including the maintenance of appropriate information systems, procedures and internal controls.Management also ensures that information used internally or disclosed externally, including the condensed consolidated interim financial statements and MD&A, is complete and reliable. The Company’s board of directors follows recommended corporate-governance guidelines for public companies to ensure transparency and accountability to shareholders.The board’s audit committee meets with management regularly to review the condensed consolidated interim financial statements, including the MD&A, and to discuss other financial, operating and internal-control matters. All currency amounts are expressed in Canadian dollars unless otherwise noted. FORWARD LOOKING STATEMENTS This document may contain “forward-looking information” within the meaning of Canadian securities legislation and “forward-looking statements” within the meaning of the United States Private Securities Litigation Reform Act of 1995 (collectively, “forward-looking statements”).These forward-looking statements are made as of the date of this document and the Company does not intend, and does not assume any obligation, to update these forward-looking statements. Forward-looking statements relate to future events or future performance and reflect Company management’s expectations or beliefs regarding future events and include, but are not limited to, statements with respect to the estimation of mineral reserves and mineral resources, the realization of mineral reserve estimates, the timing and amount of estimated future production, costs of production, capital expenditures, success of mining operations, environmental risks, unanticipated reclamation expenses, title disputes or claims and limitations on insurance coverage.In certain cases, forward-looking statements can be identified by the use of words such as “plans”, “expects” or “does not expect”, “is expected”, “budget”, “scheduled”, “estimates”, “forecasts”, “intends”, “anticipates” or “does not anticipate”, or “believes”, or variations of such words and phrases or statements that certain actions, events or results “may”, “could”, “would”, “might” or “will be taken”, “occur” or “be achieved” or the negative of these terms or comparable terminology.By their very nature forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among others, risks related to actual results of current exploration activities; changes in project parameters as plans continue to be refined; future prices of mineral resources; possible variations in ore reserves, grade or recovery rates; accidents, labour disputes and other risks of the mining industry; delays in obtaining governmental approvals or financing or in the completion of development or construction activities.Although the Company has attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other factors that cause actions, events or results not to be as anticipated, estimated or intended.There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward-looking statements. 1 The following forward looking statements have been made in this MD&A. · The Company discusses the potential to upgrade mineral exploration projects by way of early stage work programs; · The Company discusses its intention to spin-out certain assets to a new company, to be called Almadex Minerals Limited (“Almadex”); · The Company notes that its cash resources are adequate to meet its working capital and mineral exploration needs for at least the next year; · Continuous development work on the Tuligtic project; · The Company has estimated the possible effect of changes in interest rates and exchange rates on its future operations; · The Company discusses its view of future trends in the metal prices; and · The Company summarizes its future activities in the Outlook section. ADDITIONAL INFORMATION Financial statements, MD&A’s and additional information relevant to the Company and the Company’s activities can be found on SEDAR at www.sedar.com, on the EDGAR section of the United States Securities and Exchange Commission’s website at www.sec.gov, and/or on the Company’s website atwww.almadenminerals.com. HIGHLIGHTS During the quarter ended June 30, 2015, virtually all of the Company’s efforts were focused on the Ixtaca gold/silver project in Puebla State, Mexico.Work currently underway includes engineering and environmental baseline studies to meet the requirements of a Pre-Feasibility Study (“PFS”) and the submittal of an environmental permit application and risk assessment to the Mexican regulatory agency responsible for mine permitting. On May 13, 2015, the Company filed a National Instrument (NI) 43-101 Technical Report on the El Cobre project, which is located in Veracruz State, Mexico.The report states that “based on the presence of porphyry copper-gold and epithermal gold mineralization exposed at surface and intersected by RC and diamond drill holes, favourable geology, and high priority coincident magnetic-chargeability geophysical, copper and gold in soil geochemical anomalies; the El Cobre Property is of a high priority for follow-up exploration”.The report recommends a 2-Phase program of 9 diamond drill holes totaling 7,000 metres designed to test combined magnetic and IP chargeability plus copper-gold soil geochemical anomalies. On May 15, 2015, Almaden announced that it has filed an Arrangement Agreement to spin out its early stage exploration projects, royalty interests and certain other non-core assets, into a new public company to be called Almadex.Under the terms of the proposed spin-out, Almaden's current shareholders will receive, through a statutory plan of arrangement (“Plan of Arrangement”), shares of Almadex by way of a share exchange, pursuant to which each existing share of Almaden is exchanged for one “new” share of Almaden and 0.6 of a share of Almadex. 2 Almadex will hold the following key assets: · a 100% interest in the El Cobre Project in Mexico; · a portfolio of 21 other exploration projects; · a 2% NSR on the Tuligtic Property in Mexico, which hosts the Company’s Ixtaca discovery; · a portfolio of 21 additional NSR royalties on exploration projects in Mexico, Canada and United States identified through Almaden’s past prospect generator activities; · equity holdings in several publicly-listed companies; · 1,597 ounces of gold bullion (“Gold Inventory”); and · approximately $3,000,000 in cash. The Tuligtic property will remain in Almaden. OUTLOOK Almaden has sufficient cash on hand to conduct its exploration and development plans for the next fiscal year with focus on Ixtaca.The updated NI 43-101 compliant Mineral Resource Estimate on the Ixtaca Zone and the updated PEA reported during the fiscal year ended December 31, 2014 will contribute to our on-going engineering studies aimed to result in a PFS.Advanced engineering studies will be the emphasis of this year’s work program, as well as preparations necessary to advance permitting activities for the Ixtaca project. The Company has also developed exploration programs on other assets, and it anticipates that these assets will continue to be advanced by Almadex. The prime targets for renewed activity are: Mexican Projects: o El Cobre – In 2013, the Company started a small exploration drill program but decided to suspend it to focus available funds on the Ixtaca program.Drilling to date on one target was encouraging and several other high potential targets remain untested.A small exploration drill program has been planned for 2015 and permitting is currently underway. o Others – The Company is cautiously advancing a regional pipeline of projects along trends identified from the Company’s extensive past exploration programs. Nevada, USA Projects: o Willow – A first stage drill program has been planned and is permitted to test both a high sulphidation epithermal gold target and a porphyry copper-gold target. Background Almaden isengaged in the acquisition, exploration and development of mineral properties focused in Canada, United States and Mexico.The Company’s common stock is quoted on the NYSE MKT under the trading symbol AAU and on the Toronto Stock Exchange under the symbol AMM. 3 Overview Company Mission and Focus Almaden has been focused on exploration efforts in Mexico, United States and Canada, seeking to identify new projects through early stage grassroots exploration and managing risk by forming joint ventures in which partner companies explore and develop such projects in return for the right to earn an interest in them.Through this means, the Company endeavours to expose its shareholders to discovery and capital gain without as much funding and consequent share dilution as would be required if the Company were to have developed all these projects without a partner.The Company will advance projects further when they are considered of such merit that the risk/reward ratio favors this approach.If the property has been optioned out with unsatisfactory results but it is considered by the Company to still have merit, it may do more work to demonstrate further potential as was the case at Ixtaca. The Company has expanded this business model, described by some as prospect generation, by more aggressively exploring several of its projects including the Ixtaca zone on the Tuligtic project before seeking partners for them.In this way, the Company expects to attract stronger partners for options and joint ventures.Because the Company has the technical capability to conduct its own geological and geochemical surveys and owns its own geophysical and drilling equipment, it is in a position to quickly eliminate and absorb the cost of projects that fail to show promise after initial testing and expects to negotiate better deals for the few that deliver good results. More recently, continued success at the Ixtaca zone convinced the Company to initiate a strategic reorganization of its business. Almaden’s early stage exploration projects, royalty interests and certain other non-core assets will be transferred to a newly incorporated company, Almadex. Shareholders of the Company will receive shares in Almadex in proportion to their shareholdings in Almaden.There will be no change to shareholders’ existing interests in the Company. The Company is undertaking the reorganization in order to allow the market to value the Company’s flagship Ixtaca gold-silver deposit independently of its early stage mineral exploration and royalty business. In addition to allowing the Company to continue to focus on developing Ixtaca, the Company is confident that having a separately funded and managed mineral exploration and royalty business within Almadex will accelerate development of these exploration projects and give scope for new acquisitions. Post completion of this strategic reorganization, Almaden’s focus will be on continuing the development of Ixtaca, while Almadex will be continuing Almaden’s tradition of advancing grass roots projects through early stages of development. Qualified Person Morgan Poliquin, Ph.D, P.Eng., a qualified person under the meaning of National Instrument 43-101 (“NI 43-101”) and the President, Chief Executive Officer and Director of Almaden, has reviewed and approved the technical contents in this MD&A. Use of the terms “Mineral Resources” and “Mineral Reserves” Any reference in this MD&A to Mineral Resources does not mean Mineral Reserves. Under NI 43-101, a Mineral Reserve is the economically mineable part of a Measured or Indicated Mineral Resource demonstrated by at least a Preliminary Feasibility Study.This Study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified.A Mineral Reserve includes diluting materials and allowances for losses that may occur when the material is mined. 4 Mineral Resources are sub-divided, in order of increasing geologic confidence, into Inferred, Indicated and Measured categories.An Inferred Mineral Resource has a lower level of confidence than that applied to an Indicated Mineral Resource. An Indicated Mineral Resource has a higher level of confidence than an Inferred Mineral Resource but has a lower level of confidence than a Measured Mineral Resource. The terms “Mineral Reserve,” “Proven Mineral Reserve” and “Probable Mineral Reserve” are Canadian mining terms as defined in accordance with NI 43-101 and the CIM Standards.These definitions differ from the definitions in SEC Industry Guide 7 under the U.S. Securities Act.Under SEC Industry Guide 7, a reserve is defined as part of a mineral deposit which could be economically and legally extracted or produced at the time the reserve determination is made.Under SEC Industry Guide 7standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “Mineral Resource,” “Measured Mineral Resource,” “Indicated Mineral Resource” and “Inferred Mineral Resource” are defined in and required to be disclosed by NI43-101; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC.Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves.“Indicated Mineral Resource” and “Inferred Mineral Resource” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility.It cannot be assumed that all, or any part, of an Indicated Mineral Resource or Inferred Mineral Resource will ever be upgraded to a higher category.Under Canadian rules, estimates of Inferred Mineral Resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases.Investors are cautioned not to assume that all or any part of an Inferred Mineral Resource exists or is economically or legally mineable.Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC standards as in place tonnage and grade without reference to unitmeasures. Accordingly, information contained in this MD&A filed herewith or incorporated by reference herein contain descriptions of our mineral deposits that may not be comparable to similar information made public by U.S.companies subject to the reporting and disclosure requirements under United States federal securities laws and the rulesand regulations promulgated thereunder. CAUTIONARY NOTE TO U.S. INVESTORS REGARDING MINERAL RESOURCE AND MINERAL RESERVE ESTIMATES Cautionary Note – The United States Securities and Exchange Commission (“SEC”) permits U.S. mining companies, in their filings with the SEC, to disclose only those mineral deposits that a company can economically and legally extract or produce.Almaden Minerals Ltd. uses certain terms such as “measured”, “indicated”, “inferred”, and “mineral resources,” which the SEC guidelines strictly prohibit U.S. registered companies from including in their filings with the SEC. 5 Mineral Properties The following is a brief description of the more active mineral properties owned by the Company.Additional information can be obtained from Almaden’s website www.almadenminerals.com. Ixtaca (Tuligtic) – Mexico 100% owned Location and Ownership The property lies within the Trans Mexican Volcanic Belt about 120 kilometres southeast of the Pachuca gold/silver deposit which has reported historic production of 1.4 billion ounces of silver and 7 million ounces of gold.The Tuligtic property, located in Puebla State, was acquired by staking in 2001 following prospecting work carried out by the Company in the area.Since that time, Almaden has had agreements to develop the property with three separate parties, all of whom relinquished all rights to the property and none of whom conducted work on the Ixtaca zone.The Ixtaca zone is located along a trend of shallowly eroded epithermal systems that Almaden has identified in eastern Mexico.Almaden has several other projects staked along this trend. Recent Updates On March 2, 2015 the Company announced that work currently underway includes advanced engineering and environmental baseline studies to meet the requirements of a PFS and the submittal of an environmental permit application and risk assessment to the Mexican regulatory agency responsible for mine permitting. To date Almaden has completed or initiated the following studies: · Hydrologic studies including the drilling of water wells and installation of hydrologic equipment for baseline monitoring of subsurface water flow and quality on the project site; · Baseline surface water quality and flow measurements; · Geochemical characterization of rock materials; · Condemnation drilling of areas where mine infrastructure is planned; · Geotechnical drilling to confirm foundation, footing and subsurface material quality; · Geomechanical drilling to confirm rock strength, hardness and pit slope parameters; · PFS level metallurgical testwork; · Flora and fauna studies; · Installation of a weather station. On June 15, 2015, the Company provided an update on its first stage of the current metallurgical test work program.The key results of combined gravity and flotation test work received to date include the following: 6 · All geological domains were tested across a range of gold and silver grades; · The results are consistent with past results for limestone and blackshale with >90% combined gravity and flotation recoveries to a concentrate for both gold and silver; · Improved flotation and gravity recoveries have been achieved for volcanic ash material with flotation recoveries ranging from 81.5 to 91.6% for gold and 82.1 to 95.9% for silver; · There is little variation in both gold and silver recoveries with grade. The ongoing test work program now involves the collection of additional sample material for the limestone unit, followed by the concentrate optimisation and leaching portion of the flow sheet. About the Ixtaca Deposit PFS Program The completion of the PFS and submission of environmental permits are scheduled for later in 2015.The Company has selected independent engineers Moose Mountain Technical Services and Knight Piesold Ltd. to prepare a PFS study. About the Ixtaca Drilling Program and the Ixtaca Project The 100% owned Ixtaca Zone is a blind discovery made by the Company in 2010 on claims staked by the Company. The deposit is an epithermal gold-silver deposit, mostly hosted by veins in carbonate units and crosscutting dykes (“basement rocks”) with a minor component of disseminated mineralisation hosted in overlying volcanic rocks. The Ixtaca deposit is located in a developed part of Mexico in Puebla State, the location of significant manufacturing investments including Volkswagen and Audi plants.The project is accessed by paved road and is roughly 20 kilometres from an industrial park with rail service where significant manufacturers such as Kimberly Clark have facilities.Any potential mining operation at Ixtaca would be located in an area previously logged or cleared with negligible to no current land usage. The Company has access to the entire project area and works closely with local officials and residents.The Company has employed roughly 70 people in its exploration program who live local to the Ixtaca deposit.For example, local employees have made up virtually all the drilling staff and have been trained on the job to operate the Company’s wholly owned drills.The Company has implemented a comprehensive science based and objective community relations and education program for employees and all local stakeholders to transparently explain the exploration and development program underway as well as the potential impacts and benefits of any possible future mining operation at Ixtaca.The Company regards the local inhabitants to be major stakeholders in the Ixtaca deposit’s future along with the Company’s shareholders.Every effort is being made to create an open and clear dialogue with our stakeholders to ensure that any possible development scenarios that could evolve from the anticipated PFS are properly understood and communicated throughout the course of the Company’s exploration and development program.To better explain the impacts of a mining operation at Ixtaca the Company has conducted numerous tours for local residents to third party operated mines in Mexico so that interested individuals can witness the realities of mining personally.The Company invites all interested parties to visit www.almadenminerals.com to find out more about our community development, education and outreach programs. Technical Details of the Ixtaca Drilling Program The Main Ixtaca and Ixtaca North Zones of veining are interpreted to have a north-easterly trend. Holes to date suggest that the Main Ixtaca and Ixtaca North Zones are sub vertical with local variations.This interpretation suggests that true widths range from approximately 35% of intersected widths for a -70 degree hole to 94% of intersected widths for a -20 degree hole.The drilling completed to date has traced mineralisation over 1,000 meters along this northeast trend.The Chemalaco (Northeast Extension) Zone strikes roughly north-south (340 azimuth) and dips at 55 degrees to the west.This interpretation suggests that true widths range from approximately 82% of intersected widths for a -70 degree hole to 99% of intersected widths for a -40 degree hole. 7 Mr. Norm Dircks, P.Geo., a qualified person (“QP”) under the meaning of NI 43-101, is the QP and project manager of Almaden’s Ixtaca program and reviewed the technical information in this news release.The analyses reported were carried out at ALS Chemex Laboratories of North Vancouver using industry standard analytical techniques.For gold, samples are first analysed by fire assay and atomic absorption spectroscopy (“AAS”).Samples that return values greater than 10 g/t gold using this technique are then re-analysed by fire assay but with a gravimetric finish. Silver is first analysed by Inductively Coupled Plasma - Atomic Emission Spectroscopy (“ICP-AES”).Samples that return values greater than 100 g/t silver by ICP-AES are then re analysed by HF-HNO3-HCLO4 digestion with HCL leach and ICP-AES finish.Of these samples those that return silver values greater than 1,500 g/t are further analysed by fire assay with a gravimetric finish. Gold equivalent (“AuEq” or “Gold Eq.”) and silver equivalent (“AgEq” or “Silver Eq.”) values were calculated using silver to gold ratios of 50 to 1.The ratio of 50 to 1 was used for the sake of consistency with past news releases.Intervals that returned assays below detection were assigned zero values. Metallurgical recoveries and net smelter returns are assumed to be 100% for these calculations. Blanks, field duplicates and certified standards were inserted into the sample stream as part of Almaden’s quality assurance and control program which complies with NI 43-101 requirements. Upcoming / Outlook The Company plans to continue with engineering studies in preparation of completing a pre-feasibility study later in the year.Drilling may also be undertaken on other targets on the property that have the potential for vein mineralization similar to that of the Ixtaca zone.This program will be funded and managed by the Company. El Cobre – Mexico 100% owned Historically, the El Cobre property formed part of Almaden’s larger Caballo Blanco property. Pursuant to an agreement between Almaden and Goldgroup Mining Inc. (‘Goldgroup) dated February 5, 2010, Goldgroup gained the right to acquire a 70% interest in Almaden’s 100% owned Caballo Blanco project under the condition that a portion of the Caballo Blanco property, the El Cobre property, be transferred to a new entity, owned 60% by Almaden and 40% by Goldgroup.Subsequently, on October 17, 2011 Almaden closed an agreement with Goldgroup to sell its remaining 30% interest in the Caballo Blanco property and to acquire 100% interest in the El Cobre property, subject to a sliding scale royalty payable to a third party. Given the pending spin-out to Almadex, this asset was reclassified to “Assets classified as held for sale” on the Statement of Financial Position at June 30, 2015. Location and Ownership The 100% owned El Cobre Project has a total area of 7,456 hectares and is located adjacent to the Gulf of Mexico, about 75 kilometres northwest of the city of Veracruz, Mexico.Veracruz is a major port city and naval base with an international airport with numerous daily flights to and from Mexico City and other national and international destinations.The nearest supply centre to the Project is Cardel, a town of 20,000 located approximately 30 km south of the claim block which is accessed via the Pan American Highway located roughly four kilometres by road from the claim boundary.Less than 10 km northeast of the Project sits Mexico’s only nuclear power plant at Laguna Verde and the project is crossed by the electrical power grid.Water is relatively abundant in small creeks at elevations below 200 metres, throughout most of the year. 8 Recent Updates There are four copper-gold porphyry targets within the El Cobre Project: Los Banos, El Porvenir, Norte and Villa Rica along an almost four kilometre trend.The porphyries are defined by distinct Cu-Au soil anomalies, discrete positive magnetic features and an extensive IP chargeability anomaly.The largest target area is the Villa Rica zone which has not been drill tested.Limited RC and diamond drill testing at Los Banos, El Porvenir and Norte has returned wide intercepts of porphyry copper-gold and narrow zones of intermediate sulphidation epithermal gold-silver vein mineralization, with selected intercepts as follows: El Porvenir Zone: Drilling at the El Porvenir Zone demonstrated that the system persists at least to 400 metres depth.Significant copper and gold grades were intersected such as 0.16% Cu and 0.38 g/t Au over 298 metres in hole DDH04CB1.In addition, hole EC-13-004 intersected 0.23% Cu and 0.36 g/t Au over 106 metres, to a depth of 504 metres, again indicating potentially significant mineralization at depth. Los Banos Zone: Hole CB5 intersected a highly altered breccia pipe containing fragments of stockwork veining and porphyry mineralisation across which 15 meters returned 1.63 g/t Au and 0.12% Cu.The breccia pipe occurs in a large alteration zone, IP chargeability high and magnetics low which has not been tested to depth. Norte Zone: All five drill holes in the Norte Zone intersected porphyry-style mineralization.Hole 08-CBCN-022, one of the deepest holes drilled at Norte, returned values of 0.14% Cu with 0.19 g/t Au over 259 metres and 08-CBCN-19 intersected 41.15 meters averaging 0.42 g/t gold and 0.27% copper to the end of the hole. All of the above zones remain open along strike and at depth, with numerous drill holes terminating in mineralization.In addition to the above, several anomalous areas remain untested by drilling, including the Villa Rica Zone that is defined by a strong north-northwest trending magnetic-chargeability high and associated copper-gold soil geochemical anomaly. During the three months ended June 30, 2015, the Company incurred a total of $14,323 of exploration costs respectively on El Cobre compared to and $55,126 during the same period in 2014.During the six months ended June 30, 2015, the Company incurred a total of $103,242 of exploration costs on El Cobre, primarily on maintaining the property, compared to $55,126 during the same period in 2014. Upcoming / Outlook Drilling to date at El Cobre has been encouraging and several high potential targets remain untested.An exploration drill program is anticipated for 2015. Other properties (i) ATW – NWT, Canada 66.2% through ownership of shares in ATW Resources Ltd. 9 Location and Ownership The ATW diamond property is located at Mackay Lake, NWT and is in close proximity to a number of active diamond exploration projects:The Diavik Mine lies about 29 kilometres north, the Snap Lake Project is about 68 kilometres southwest, the Mountain Province/De Beers Gacho Kue Project is about 72 kilometres southeast, and Peregrine Diamonds Ltd.’s DO-27 Kimberlite lies 20 kilometres to the northeast. The Company has a 66.2% joint venture (“JV”) interest in ATW with ATW Resources Ltd.The JV is operated by Almaden and all parties have a working interest. Given the pending spin-out to Almadex, this asset was reclassified to “Assets classified as held for sale” on the Statement of Financial Position at June 30, 2015. Recent Updates / Outlook No field work was conducted during 2014. Further exploration of this project will be resumed when economic conditions are more favourable. During the three months ended June 30, 2015, the Company spent $Nil on the property compared to $Nil during the same period in 2014.Given that no further expenditures are planned, the Company recorded a write-down at December 31, 2014 of $1,493,764 to a carrying value of $1. (ii)Willow – Nevada, USA 100% owned Location and Ownership The Willow property was acquired by staking in 2007 and is 100% owned by the Company. Given the pending spin-out to Almadex, this asset was reclassified to “Assets classified as held for sale” on the Statement of Financial Position at June 30, 2015. Recent Updates / Outlook In 2011, the Company completed a TITAN 24 geophysical survey on the Willow project. Geological review of this work was used to select drill targets.A drill program has been permitted but will be subject to staff and budget availability. During the three months ended June 30, 2015, the Company spent $Nil on the property compared to $620 during the same period in 2014.Given that no further expenditures are planned, the Company recorded a write-down at June 30, 2015 of $382 (2014 - $Nil) to a carrying value of $1. (iii) Nicoamen River – B.C., Canada 100% owned The Company acquired a 100% interest in the Nicoamen River property by staking.This property is located in the southern interior region of British Columbia, Canada. Given the pending spin-out to Almadex, this asset was reclassified to “Assets classified as held for sale” on the Statement of Financial Position at June 30, 2015. (iv) Skoonka Creek – B.C., Canada 34.14% interest 10 The Company has a 34.14% interest in the Skoonka Creek gold property located northeast of Lytton, British Columbia, Canada. The Company recorded a write-down in 2013 to a carrying value of $1. Given the pending spin-out to Almadex, this asset was reclassified to “Assets classified held for sale” on the Statement of Financial Position at June 30, 2015. (v) Merit – B.C., Canada 100% owned The Company acquired a 100% interest in the Merit property by staking.No further exploration is planned at this time.The Company recorded a write-down in 2014 to a carrying value of $1. Given the pending spin-out to Almadex, this asset was reclassified to “Assets classified as held for sale” on the Statement of Financial Position at June 30, 2015. (vi) San Carlos - Mexico 100% owned The Company purchased a 100% interest in the San Carlos project.During the three months ended June 30, 2015 the Company recorded a write-down in $231 (2014 - $Nil). Given the pending spin-out to Almadex, this asset was reclassified to “Assets classified as held for sale” on the Statement of Financial Position at June 30, 2015. (viii) Caldera – Mexico 100% owned The Company acquired a 100% interest in the Caldera property by staking.This gold project located in Puebla State, Mexico, 10 km from Almaden’s Ixtaca zone on its Tuligtic property, was discovered by the Company in 2007 during a regional exploration program and expanded in 2008.Further geological mapping and sampling were carried out in 2009 with encouraging results.Several targets on the property were drilled by an optionee in 2011.More drilling is being considered on other highly prospective targets on the property subject to economic and market conditions.During the three months ended June 30, 2015 the Company recorded a write-down of $186 (2014 - $2,340).Given the pending spin-out to Almadex, this asset was reclassified to “Assets classified as held for sale” on the Statement of Financial Position at June 30, 2015. Risks and Uncertainties Below are some of the risks and uncertainties that the Company faces.For a full list of risk factors, please refer to the Company’s Form 20-F filed on March 30, 2015. Market volatility for marketable securities The Company’s marketable securities consist of shares of exploration companies which are historically very volatile.There is no assurance that the Company will be able to recover the current fair market value of those shares.The Company also may hold large number of shares in those companies which may be difficult to sell in illiquid markets from time to time. 11 Industry The Company is engaged in the exploration of mineral properties, an inherently risky business.There is no assurance that a mineral deposit will ever be discovered, developed and economically produced.Few exploration projects result in the discovery of commercially mineable ore deposits.If market conditions make financings difficult, it may be difficult for the Company to find joint venture partners.The Company may be unsuccessful in identifying and acquiring projects of merit. Mineral resource estimates The estimation of reserves and mineralization is a subjective process and the accuracy of any such estimates is a function of the quality of available data and of engineering and geological interpretation and judgment.No assurances can be given that the volume and grade of reserves recovered and rates of production will not be less than anticipated. The prices of Gold, Silver and other metals The price of gold is affected by numerous factors including central bank sales or purchases, producer hedging activities, the relative exchange rate of the U.S. dollar with other major currencies, supply and demand, political, economic conditions and production levels.In addition, the price of gold has been volatile over short periods of time due to speculative activities. The price of silver is affected by similar factors and, in addition, is affected by having more industrial uses than gold, as well as sometimes being produced as a by-product of mining for other metals with its productions thus being more dependent on demand for the main mine product than supply and demand for silver.The prices of other metals and mineral products that the Company may explore for have the same or similar price risk factors. Cash flows and additional funding requirements The Company currently has no revenue from operations.If any of its exploration programs are successful and optionees of properties complete their earn-in, the Company would have to provide its share of ongoing exploration and development costs in order to maintain its interest or be reduced in interest or to a royalty interest.Additional capital would be required to put a property into commercial production.The sources of funds currently available to the Company are the sale of its inventory of gold, marketable securities, equity capital or the offering of an interest in its projects to another party.The Company currently has sufficient financial resources to undertake all of its currently planned exploration programs.However, the companies to which the Company options properties could well encounterdifficulty in financing such projects. Exchange rates fluctuations Fluctuations in currency exchange rates, principally the Canadian/U.S. Dollar and the Canadian/Mexican Peso exchange rates, can impact cash flows.The exchange rates have varied substantially over time. Most of the Company’s exploration expenses in Mexico are denominated in U.S. Dollars and Mexican Pesos.Fluctuations in exchange rates may give rise to foreign currency exposure, either favourable or unfavourable, which will impact financial results.The Company does not engage in currency hedging to offset any risk of exchange rates fluctuation. Environmental The Company’s exploration and development activities are subject to extensive laws and regulations governing environment protection.The Company is also subject to various reclamation-related conditions.Although the Company closely follows and believes it is operating in compliance with all applicable environmental regulations, there can be no assurance that all future requirements will be obtainable on reasonable terms.Failure to comply may result in enforcement actions causing operations to cease or be curtailed and may include corrective measures requiring capital expenditures.Intense lobbying over environmental concerns by NGOs opposed to mining has caused some governments to cancel or restrict development of mining projects. Current publicized concern over climate change may lead to carbon taxes, requirements for carbon offset purchases or new regulation.The costs or likelihood of such potential issues to the Company cannot be estimated at this time. 12 Laws and regulations The Company’s exploration activities are subject to extensive federal, provincial, state and local laws and regulations governing prospecting, development, production, exports, taxes, labour standards, occupational health and safety, mine safety and other matters in all the jurisdictions in which it operates.These laws and regulations are subject to change, can become more stringent and compliance can therefore become more costly.The Company applies the expertise of its management, advisors, employees and contractors to ensure compliance with current laws and relies on its land men and legal counsel in both Mexico and the United States. Title to mineral properties While the Company has investigated title to its mineral properties, this should not be construed as a guarantee of title.The properties may be subject to prior unregistered agreements or transfers and title may be affected by undetected defects.Unresolved native land claim issues in Canada may affect its properties in this jurisdiction in the future. Possible dilution to present and prospective shareholders The Company’s plan of operation, in part, contemplates the financing of its business by the issuance of securities and possibly, incurring debt. Any transaction involving the issuance of previously authorized but unissued shares of common stock, or securities convertible into common stock, would result in dilution, possibly substantial, to present and prospective holders of common stock.The Company usually seeks joint venture partners to fund in whole or in part exploration projects.This dilutes the Company’s interest in properties.This dilution is undertaken to spread or minimize the risk and to expose the Company to more exploration plays.However, it means that any increased market capitalization or profit that might result from a possible discovery would be shared with the joint venture partner.There is no guarantee that the Company can find a joint venture partner for any property. Material risk of dilution presented by large number of outstanding share purchase options and warrants At August 12, 2015, there were 5,860,000 stock options, 8,586,000 warrants and 283,410 finder’s warrants outstanding.Directors and officers hold 4,770,000 of the options and 1,090,000 are held by employees and consultants of the Company.Directors and officers hold 508,650 of the warrants. Trading volume The relatively low trading volume of the Company’s shares reduces the liquidity of an investment in its shares. 13 Volatility of share price Market prices for shares of early stage companies are often volatile.Factors such as announcements of mineral discoveries or discouraging exploration results, changes in financial results, and other factors could have a significant effect on share price. Competition There is competition from other mining exploration companies with operations similar to Almaden.Many of the companies with which it competes have operations and financial strength greater than the Company. Dependence on management The Company depends heavily on the business and technical expertise of its management. Conflict of interest Some of the Company’s directors and officers are directors and officers of other natural resource or mining-related companies.These associations may give rise from time to time to conflicts of interest. As a result of such conflict, the Company may miss the opportunity to participate in certain transactions. Impairment of Exploration and Evaluation Assets The Company assesses its exploration and evaluation assets quarterly to determine whether any indication of impairment exists.Common indications of impairment, which is often judgemental, include but are not limited to, the right to explore the assets has expired or will soon expire and is not expected to be renewed, substantive expenditure of further exploration is not planned, or the results are not compelling enough to warrant further exploration by the Company. At June 30, 2015, the Company concluded that impairment indicators exist with respect to certain exploration and evaluation assets.An impairment of exploration and evaluation assets of $8,916 for the three months ended June 30, 2015 (three months ended June 30, 2014 - $9,746) has been recognized. Material Financial and Operations Information Summary of Quarterly Results The following is a summary of the Company’s financial results for the last eight quarters: Expressed In $CAD June 15 Quarter Mar 15 Quarter Dec 14 Quarter Sep 14 Quarter Jun 14 Quarter Mar 14 Quarter Dec 13 Quarter Sep 13 Quarter $ Total revenue Net loss ) Loss per share – basic ) Loss per share –diluted ) Income (loss) on exploration and evaluation assets - ) ) Write-down of interests in exploration and evaluation assets 8,916 61,981 9,746 31,370 135,648 59,769 Share-based payments - - - Working capital Total assets Cash dividends declared Nil Nil Nil Nil Nil Nil Nil Nil 14 Review of Operations and Financial Results Results of Operations for the three months ended June 30, 2015 compared to the three months ended June 30, 2014 For the three months ended June 30, 2015, the Company recorded a net loss of $668,763 or $0.01 per share compared to a net loss of $633,908 or $0.01 per share for the three months ended June 30, 2014.The increase of $34,855 in net loss was primarily the result of an increase in general and administrative expenditures, impairment of marketable securities, foreign exchange and a decrease in revenue during the period. Because the Company is an exploration company, it has no revenue from mining operations.The revenue of $73,917 during the quarter ended June 30, 2015 and $119,076 during the quarter ended June 30, 2014 consisted of interest income in 2015 and interest income, royalty income and other income from office rental in 2014.The decrease in interest income in the current period is a result of lower cash balances available for investment. General and administrative expenses were $622,894 in the second quarter of 2015 (second quarter of 2014 - $481,019).The increase in general and administration expenses of $141,875 is the result of an increase in legal and audit fees paid for the corporate reorganization for the spin out transaction. Additionally, salaries and stock exchange fees increased this three month period and were offset by lower travel and promotion, depreciation and office costs. General exploration expenses of $131,147 were incurred in the second quarter of 2015 compared to $145,345 for the three months ended June 30, 2014.These expenditures vary according to management decisions on work to be done on any property. Significant non-cash items in the quarter ended June 30, 2015 compared to June 30, 2014 include share-based payments of $Nil (June 30, 2014 - $27,300), the impairment of marketable securities of $81,000 (June 30, 2014 - $41,666) and a loss on fair value of contingent shares receivable of $3,900 (June 30, 2014 – loss of $6,450).Share-based payments are recognized on the grant of stock options.The impairment of marketable securities relates to significant or prolonged losses of equity securities held by the Company.The contingent shares receivable is based on the fair value of Gold Mountain Mining Corporation’s and Goldgroup Mining Inc.’s common shares at quarters end. Results of Operations for the six months ended June 30, 2015 compared to the six months ended June 30, 2014 For the six months ended June 30, 2015, the Company recorded a net loss of $2,804,425 or $0.04 per share compared to a net loss of $1,739,980 or $0.03 per share for the six months ended June 30, 2014.The increase in net loss was primarily the result of an increase in general and administrative expenses, the loss on investment in associate and impairment of marketable securities. 15 The Company has no revenue from mining operations as it only conducts exploration and development work.The revenue of $98,753 during the six months ended June 30, 2015 consisted of interest income, other income from office rental and a drill program undertaken for a third party comparable to revenue of $178,686 during the six months ended June 30, 2014 consisting of interest income and other income from office rental. During the six months ended June 30, 2014, income on exploration and evaluation assets of $41,660 was the result of a reduction of the December 31, 2013 accrual reversing previous years’ recovery of exploration costs compared to income of $115,590 resulting from the sale of two properties during the six months ended June 30, 2013. General and administrative expenses were $1,390,586 in the first half of 2015 (June 30, 2014 - $1,127,517). The increase in general and administrative expenses was primarily the result of the costs associated with the spin-out. General exploration expenses of $267,995 were incurred in the first half of 2015 compared to $305,225 for the six months ended June 30, 2014.These expenditures vary according to management decisions on work to be done on any property. Significant non-cash items in the six months ended June 30, 2015 compared to June 30, 2014 included investment in associate, fair-value of contingent shares receivable, impairment of exploration and evaluation assets and impairment of marketable securities.During the six months ended June 30, 2015, the loss on investment in associate of $95,892 (June 30, 2014 – $64,816) was the recognition of the equity loss in Gold Mountain.The equity pick up can vary period to period based on the performance of Gold Mountain.The loss on fair-value of contingent shares receivable increased to $22,500 during the six months ended June 30, 2015 (six months ended June 30, 2014 – gain of $61,500).The contingent shares receivable is based on the fair value of Gold Mountain Mining Corporation’s and Goldgroup Mining Inc.’s common shares at periods end.Impairment of exploration and evaluation assets of $89,063 in the six months ended June 30, 2015 (June 30, 2014 - $41,116) fluctuate period to period based on management’s evaluation of the carrying value of each exploration and evaluation asset interest held at that time.The impairment of marketable securities of $162,000 (June 30, 2014 - $122,666) relates to significant or prolonged losses of equity securities held by the Company. Liquidity and Capital Resources At June 30, 2015, the Company had working capital of $15,093,588 including cash and cash equivalents of $9,495,620 compared to working capital of $9,171,791 including cash and cash equivalents of $8,712,598 at December 31, 2014. The increase in working capital of $5,921,797 is due to the non-brokered private placement in February 2015 and the “Assets classified as held for sale” at June 30, 2015. In addition, the market value of the Company’s inventory of gold bullion (1,597 ounces) at June 30, 2015 was $2,325,827 or $2,051,059 above book value as presented in the financial statements.Given the pending spin-out of Almadex, this asset was reclassified to “Assets classified as held for sale” on the Statement of Financial Position at June 30, 2015. The Company has long-term debt related to a deferred income tax liability in the amount of $1,839,482.The deferred income tax liability relates to the Mexican income tax and Special Mining Duty associated with the Ixtaca Project. Management believes that the Company’s cash resources are sufficient to meet its working capital and mineral exploration requirements for its next fiscal year.On February 11, 2015, the Company closed a non-brokered private placement for gross proceeds of $5,525,000.Management has a proven track record to be able to raise money even in a very challenging financial marketplace as evident in the private placements during 2014 and 2015. 16 Three months ended June 30, 2015 Cash used in operations during the three months ended June 30, 2015 was $755,720 (June 30, 2014 - $781,105), after adjusting for non-cash activities. Cash used in investing activities during the second quarter of 2015 was $1,035,904 (June 30, 2014 - $1,121,874).Significant items include expenditures on mineral property interests of $1,038,220 primarily on drilling costs and technical studies on the Tuligtic property (second quarter of 2014 - $1,257,706). Net cash from financing activities during the three months ended June 30, 2015 was $Nil (June 30, 2014 - $121,500). During the quarter ended June 30, 2015, the Company received $Nil (2014 - $121,500) on the exercise of options. Six months ended June 30, 2015 Cash used in operations during the six months ended June 30, 2015 was $1,349,796 (six months ended June 30, 2014 – $1,665,315), after adjusting for non-cash activities. Cash used in investing activities during the first half of 2015 ended June 30 was $2,492,758 (six months ended June 30, 2014 – $2,443,395).Significant items include expenditures on mineral property interests of $2,492,071 (six months ended June 30, 2013 - $2,568,682) primarily on drilling, technical studies, infill drilling to support the PFS engineering study and the exploration of targets outside of the Ixtaca zone. During the six month period ended June 30, 2015, the Company received $5,165,576 as a result of a non-brokered private placement that closed on February 11, 2015 (six months ended June 30, 2014 - $121,500 on the exercise of 150,000stock options). Assets classified as held for sale On June 19, 2015, the Company announced that the shareholders at its Annual General and Special Meeting of shareholders have voted 99.7% in favour of approving the spin-out of Almadex Minerals Limited (“Almadex”). Under the terms of the proposed spin-out, Almaden's current shareholders will receive, through a statutory plan of arrangement (“Plan of Arrangement”), for each existing share of Almaden held as at the closing date of the Plan of Arrangement, one “new” share of Almaden and 0.6 of a share of Almadex. Almadex will hold the following key assets and liabilities: June 30, December 31, Assets classified as held for sale: Accounts receivable and prepaid expenses $ $
